—Judgment, Supreme Court, Bronx County (Vincent Quattrochi, J., at plea; John Collins, J., at sentence), rendered October 29, 1999, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
That the prosecutor conducted most of the plea allocution did not constitute a “mode of proceedings” error (see, People v Ahmed, 66 NY2d 307), since the allocution was conducted in the presence, and under the supervision, of the court (see, People v Mays, 232 AD2d 332, lv denied 89 NY2d 926). Accordingly, the issue is subject to normal preservation requirements and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would conclude that although a plea inquiry should normally be conducted by the court (People v Maye, 129 AD2d 204), the plea was clearly voluntary and there is no basis for reversal (see, People v Empey, 141 AD2d 987; People v Robideau, 133 AD2d 903, lv denied 71 NY2d 902). Defendant’s remaining arguments are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Andrias, J. P., Lerner, Rubin, Buckley and Marlow, JJ.